                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

SUSIL SHRMA LUITEL,                       )
                                          )
                     Petitioner,          )                  8:19CV126
                                          )
               v.                         )
                                          )
UNITED STATES OF AMERICA,                 )       MEMORANDUM AND ORDER
and KURT FREITAG, Hall County             )
Sheriff,                                  )
                                          )
                     Respondents.         )
                                          )

      This unusual matter is before the court on preliminary review of Petitioner Susil
Shrma Luitel’s Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to
28 U.S.C. § 2241.1 The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

      CLAIM ONE:            The Petitioner is being unlawfully detained pursuant to an
                            ICE detainer in the Hall County, Nebraska jail in violation
                            of the Constitution and particularly the Fourth Amendment.

      CLAIM TWO:            Petitioner is being unlawfully detained in the Hall County,
                            Nebraska jail pursuant to an ICE detainer2 in violation of
                            the alien removal statutes including 8 U.S.C.§ 1231 as he
                            has not been promptly removed.3


      1
        I have changed the named Respondents in accord with my understanding of
the proper respondents in a case like this.
      2
        Using Nebraska’s online system Justice, I have been unable to locate any
criminal case naming Petitioner as a defendant in Hall County.
      3
          Petitioner seems to allege that he has been held since April 13, 2018.
       The court determines that these claims, when liberally construed, are potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of these claims or any defenses to
them or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

      2.     The Clerk shall modify the docket sheet and show the above named
Respondents as the only Respondents. The Clerk shall telephone the offices of the
following attorneys and advise them of the filing of this case and the issuance of this
Memorandum and Order. After that, the Clerk shall serve the petition (filing no. 1)
and this document on the following lawyers by United States Mail:

      Joseph P. Kelly
      United States Attorney
      District of Nebraska
      1620 Dodge St. Ste. 1400
      Omaha, NE 68102
      (402) 661-3700

      Martin Klein
      Hall County Attorney
      231 S. Locust St.
      Grand Island, NE 68801
      (308) 385-5150




                                           2
       3.     By May 28, 2019, Respondents must file motions for summary judgment
or records in support of their answers. The clerk of the court is directed to set a pro se
case management deadline in this case using the following text: May 28, 2019:
deadline for Respondents to file records in support of answers or motions for
summary judgment.

      4.    If Respondents elect to file motions for summary judgment, the following
procedures must be followed by Respondents and Petitioner:

             A.     The motions for summary judgment must be accompanied by
                    separate briefs, submitted at the time the motions are filed.

             B.     The motions for summary judgment must be supported by any
                    records that are necessary to support the motions. Those records
                    must be contained in a separate filing entitled: “Designation of
                    Records in Support of Motion for Summary Judgment.”

             C.     Copies of the motions for summary judgment, the designations,
                    including records, and Respondents’ briefs must be served on
                    Petitioner except that Respondents are only required to provide
                    Petitioner with a copy of the specific pages of the records that are
                    cited in Respondents’ motions and briefs. In the event that the
                    designations of the records are deemed insufficient by Petitioner
                    or Petitioner needs additional records from the designations,
                    Petitioner may file a motion with the court requesting additional
                    documents. Such motion must set forth the documents requested
                    and the reasons the documents are relevant to the cognizable
                    claims.

             D.     No later than 30 days following the filing of the motions for
                    summary judgment, Petitioner must file and serve a brief in

                                            3
                     opposition to the motions for summary judgment. Petitioner may
                     not submit other documents unless directed to do so by the court.

               E.    No later than 30 days after Petitioner’s brief is filed, Respondents
                     may file and serve reply briefs. In the event that Respondents elect
                     not to file reply briefs, they should inform the court by filing a
                     notice stating that they will not file a reply brief and that their
                     motion is therefore fully submitted for decision.

               F.    If the motion(s) for summary judgment is denied, Respondents
                     must file answers, designations and briefs that comply with terms
                     of this order. (See the following paragraph.) The documents must
                     be filed no later than 30 days after the denial of the motion for
                     summary judgment. Respondents are warned that failure to file
                     answers, designations and briefs in a timely fashion may result
                     in the imposition of sanctions, including Petitioner’s release.

      5.    If Respondents elect to file answers, the following procedures must be
followed by Respondents and Petitioner:

               A.    By May 28, 2019, Respondents must file all records that are
                     relevant to the cognizable claims. See, e.g., Rule 5(c)-(d) of the
                     Rules Governing Section 2254 Cases in the United States District
                     Courts.4 Those records must be contained in a separate filing
                     entitled: “Designation of Records in Support of Answer.”

               B.    No later than 30 days after the relevant records are filed,
                     Respondents must file answers. The answers must be
                     accompanied by separate briefs, submitted at the time the answers

      4
          These rules also apply to § 2241 cases.
                                            4
     are filed. Both the answers and briefs must address all matters
     germane to the case including, but not limited to, the merits of
     Petitioner’s allegations that have survived initial review, and
     whether any claim is barred by a failure to exhaust remedies, a
     procedural bar, non-retroactivity, a statute of limitations, or for
     some other reasons.

C.   Copies of the answers, the designations, and Respondents’ briefs
     must be served on Petitioner at the time they are filed with the
     court except that Respondents are only required to provide
     Petitioner with a copy of the specific pages of the designated
     records that are cited in Respondents’ answers and briefs. In the
     event that the designations of records are deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designations, Petitioner may file a motion with the court
     requesting additional documents. Such motion must set forth the
     documents requested and the reasons the documents are relevant
     to the cognizable claims.

D.   No later than 30 days after Respondents’ briefs are filed,
     Petitioner must file and serve a brief in response. Petitioner must
     not submit any other documents unless directed to do so by the
     court.

E.   No later than 30 days after Petitioner’s brief is filed, Respondents
     may file and serve reply briefs. In the event that Respondents elect
     not to file reply briefs, they should inform the court by filing a
     notice stating that the Respondents will not file reply briefs and
     that the merits of the petition are therefore fully submitted for
     decision.


                            5
            F.     The clerk of the court is directed to set a pro se case management
                   deadline in this case using the following text: June 25, 2019:
                   check for Respondents’ answers and separate briefs.

       6.    No discovery shall be undertaken without leave of the court. See Rule 6
of the Rules Governing Section 2254 Cases in the United States District Courts.

      DATED this 10th day of April, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                         6
